Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 1 of 11 PageID 721




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 CHRISTIE L. NAFZIGER,

                  Plaintiff,
 v.                                                         Case No. 8:19-cv-02511-T-35TGW

 GOSPEL CRUSADE, INC.,

             Defendant.
 _____________________________________________/

      DEFENDANT/COUNTER-PLAINTIFF, GOSPEL CRUSADE, INC.’s RESPONSE IN
         OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
        OBJECTIONS TO AFFIDAVITS OF PLAINTIFF AND ULETTE SONG, AND
                   INCORPORATED MEMORANDUM OF LAW

           Defendant/Counter-Plaintiff, Gospel Crusade, Inc. (“Defendant”), pursuant to Rule 56,

 Federal Rules of Civil Procedure, responds in opposition to Plaintiff/Counter-Defendant, Christie

 L. Nafziger (“Plaintiff”)’s Motion for Summary Judgment (the “Motion”) and objects to the

 affidavits of Plaintiff and Ulette Song.    As set forth in Defendant’s Motion for Summary

 Judgment, the admissible summary judgment evidence filed in this action establishes that there is

 no genuine issue as to any material fact and that Defendant is entitled to summary judgment as a

 matter of law.

      I.      INTRODUCTION

           On November 30, 2020, Defendant filed its Motion for Summary Judgment. [Dkt. 40]

 In full compliance with this Court’s Case Management and Scheduling Order (“CMO”) [Dkt.

 23], Local Rule 3.01, and Rule 56 of the Federal Rules of Civil Procedure, Defendant’s Motion

 for Summary Judgment contained a detailed statement of undisputed material facts with pinpoint

 citations to admissible record evidence establishing that Defendant is entitled to summary

 judgment as a matter of law.


                                            Page 1 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 2 of 11 PageID 722




              Subsequently, Plaintiff filed her own cross Motion for Summary Judgment. [Dkt. 42]

 Unlike Defendant’s motion, however, and in violation of this Court’s CMO and Rule 56,

 Plaintiff’s Motion contains no statement of undisputed material facts and does not offer a single

 pinpoint citation to any record evidence. Instead, Plaintiff’s Motion is a generic, boilerplate

 legal memorandum covering a wide variety of legal issues, several of which are not even at issue

 in this case. Additionally, Plaintiff attached two affidavits to her Motion—the Affidavit of

 Plaintiff, Christie Leonard [Dkt. 42-1] and the Affidavit of Ulette Song [Dkt. 42-2]—both of

 which violate Rule 56 by containing facts outside their personal knowledge and other

 inadmissible material.1

              Plaintiff’s Motion is utterly deficient, completely unsupported by admissible record

 evidence, and should be denied.

        II.      PLAINTIFF FAILS TO CITE TO ANY RECORD FACTS.

              Plaintiff’s Motion should be denied because it fails to cite to any record facts in violation

 of this Court’s CMO and Rule 56. The CMO provides in pertinent part:

                     1. Required Materials – A motion for summary judgment shall
                     specify the material facts as to which the moving party contends
                     there is no genuine issue for trial, and shall be accompanied by a
                     memorandum of law, affidavits and other evidence in the form
                     required by Federal Rule of Civil Procedure 56. Both the movant
                     and the party opposing summary judgment shall provide pinpoint
                     citations to the pages and lines of the record supporting each
                     material fact. General references to a deposition are inadequate.

 [Dkt. 23 H.1.] (bold in original) Further, Rule 56 sets forth the basic axiom that summary

 judgment should only be granted if “the movant shows that there is no genuine dispute as to any

 material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a) (emphasis supplied). Rule 56 further states in pertinent part that a party must support an


 1
     Further, Plaintiff also failed to designate her Motion as a dispositive motion as required by Local Rule 3.01(h).

                                                       Page 2 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 3 of 11 PageID 723




 asserted undisputed fact by “citing to particular parts of materials in the record.” Fed. R. Civ. P.

 56(c)(1)(A).

          Plaintiff’s Motion does not contain any statement of facts, much less any statement of

 purportedly undisputed material facts. Likewise, the Motion does not contain any citations to

 any record facts, much less pinpoint citations to the pages and lines of record evidence. Instead,

 the Motion contains a generic, boilerplate legal memorandum covering a wide variety of legal

 issues, several of which are not even at issue in this case.2 Not only does this violate the Court’s

 CMO and the Federal Rules of Civil Procedure, but it also makes it impossible for Defendant to

 formulate any meaningful response to the Motion. The Motion must be denied.

          Indeed, this Court was presented with a virtually identical situation in Watson v. Kelly

 Fleet Services, LLC, 2009 WL 10669523 (M.D. Fla. Nov. 12, 2009). There, a pro se plaintiff

 responded to the defendant’s motion for summary judgment without providing citations to any

 record evidence. Id. at *2. Referring to Rule 56 and a virtually identical case management and

 scheduling order, Judge Scriven found that the plaintiff’s response was unsupported by record

 evidence, concluded that the defendant’s substantiated motion for summary judgment was

 therefore uncontroverted, and granted summary judgment to the defendant. Id.

          By filing a boilerplate legal memorandum with no pinpoint citations to record facts,

 Plaintiff is essentially asking this Court to guess as to what legal issues are in dispute, what facts

 the Plaintiff believes are undisputed as to each issue, and what particular record evidence

 supports each asserted fact. This is improper and falls utterly short of satisfying the Plaintiff’s

 burden on summary judgment. A.L. v. Jackson County Sch. Bd., 635 Fed. Appx. 774, 786 (11th

 2
   For example, among other things, Plaintiff’s boilerplate legal memorandum argues against “the bona fide
 occupational qualification defense” (a defense that the Defendant has not asserted in this lawsuit) and argues that
 Plaintiff was subjected to a hostile work environment (a claim that the Plaintiff has not pled in this case and that the
 Plaintiff has not supported with any record evidence). Several other sections of Plaintiff’s Motion are also
 inapplicable (and all are devoid of any factual support).

                                                     Page 3 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 4 of 11 PageID 724




 Cir. 2015) (rejecting argument that “the court was required to comb through the record and make

 [plaintiffs’] arguments for them” or that the court was “somehow obligated to do [plaintiffs’] job

 for them); Watson, 2009 WL 10669523 at *2. If the pro se Plaintiff in Watson was held to this

 standard, surely the Plaintiff in this case, who is represented by counsel, should be also.

 Plaintiff’s Motion should be denied.

     III.     THE AFFIDAVITS OF PLAINTIFF AND ULETTE SONG SHOULD NOT BE
              CONSIDERED.

            Instead of providing a statement of facts with pinpoint citations to record evidence,

 Plaintiff attaches to her Motion (and improperly generally refers to in her arguments only as to

 Counts V and VI and the Counterclaim ) two affidavits—the Affidavit of Plaintiff [Dkt. 42-1]

 and the Affidavit of Ulette Song [Dkt. 42-2]. This is improper. Again, the Plaintiff—who bears

 the burden on her Motion for Summary Judgment—is essentially asking this Court to guess as to

 which particular allegations in the affidavits she believes support her unidentified arguments.

 The Court should disregard the affidavits for this reason alone. [Dkt. 23 H.1.]; Fed. R. Civ. P.

 56(c)(1)(A); Watson, 2009 WL 10669523 at *2.

            Additionally, both affidavits should be disregarded because they are filled with facts

 outside the affiants’ personal knowledge along with other inadmissible material. Rule 56(c)(4)

 states:

                   Affidavits or Declarations. An affidavit or declaration used to
                   support or oppose a motion must be made on personal knowledge,
                   set out facts that would be admissible in evidence, and show that
                   the affiant or declarant is competent to testify on the matters stated.

 Fed. R. Civ. P. 56(c)(4). Consequently, allegations in an affidavit should not be considered on

 summary judgment if they consist of legal conclusions, facts not based on personal knowledge,

 hearsay, or other inadmissible material. E.g. Broughton v. Sch. Bd. of Escambia County, Fla.,



                                               Page 4 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 5 of 11 PageID 725




 540 Fed. Appx. 907, 911 (11th Cir. 2013) (affirming trial court’s decision to strike affidavits

 containing inadmissible evidence); Hughes v. Amerada Hess Corp., 187 F.R.D. 682, 686 (M.D.

 Fla. 1999) (striking inadmissible material from affidavit).                        A party may object to the

 consideration of an affidavit containing inadmissible material. Id.; Fed. R. Civ. P. 56(c)(2).

          The affidavits of Plaintiff and Ulette Song are filled with legal conclusions, facts outside

 their personal knowledge, hearsay, and other inadmissible material. Specifically, Defendant

 objects to the following:

     A. Objections to Affidavit of Plaintiff.

          The Affidavit of Plaintiff [Dkt. 42-1] fails to state that the affidavit is based on personal

 knowledge. Consequently, the entire affidavit should be disregarded.

          Paragraph 2 – Plaintiff reiterates the allegations in her Amended Complaint “that I was

 fired based on sex and based on my marital status.” These are bare legal conclusions and should

 be disregarded.3

          Paragraph 3 – Plaintiff alleges “the Derstines had no expectation of privacy in the office

 in question.” This is speculation and outside of Plaintiff’s personal knowledge. She also alleges

 without foundation or substantiation that the Derstines could be heard (on unidentified

 occasions) by all workers in the hallway and were aware of this. This is speculation and outside

 of Plaintiff’s personal knowledge. Finally, Plaintiff alleges that on unidentified occasions when

 the Derstines “did not want to be heard,” they took unidentified “steps” to whisper or move the

 conversation elsewhere.          These allegations lack foundation, are outside Plaintiff’s personal


 3
  Further, Plaintiff cannot rely on allegations in her own complaint on summary judgement. In recognizing that a
 party cannot rely on their own unsworn pleadings on summary judgment, the Advisory Committee’s Notes to Rule
 56 state: “The very mission of the summary judgment procedure is to pierce the pleadings and to assess the proof in
 order to see whether there is a genuine need for trial. . . . [D]espite the best efforts of counsel to make his pleadings
 accurate, they may be overwhelmingly contradicted by the proof available to his adversary.” Fed. R. Civ. P. 56
 advisory committee’s note.


                                                     Page 5 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 6 of 11 PageID 726




 knowledge, and are irrelevant to whether Plaintiff violated the Florida Security of

 Communications Act (the “Florida Unlawful Recording Act”) during her termination meeting on

 January 23, 2019, which she admitted at her deposition was behind closed doors. [Pl. Dep.

 171:8–11, 171:18–20] See Hughes, 187 F.R.D. at 687 (“When a party has given clear answers to

 unambiguous questions which negate the existence of any genuine issue of material fact, that

 party cannot thereafter create such an issue with an affidavit that merely contradicts, without

 explanation, previously given clear testimony”).

    B. Objections to Affidavit of Ulette Song.

        The Affidavit of Ulette Song [Dkt. 42-2] fails to state that it is based on personal

 knowledge. Consequently, the entire affidavit should be disregarded.

        Paragraphs 6–7 – Pastor Song alleges that Pastor Phil Derstine told Plaintiff and Pastor

 Song to separate from each other before the mission trip. These allegations attempt to imply that

 Pastor Phil Derstine unlawfully discriminated against Pastor Song and/or the Plaintiff. However,

 per Plaintiff’s own clear deposition testimony, this improperly mischaracterizes Pastor Phil

 Derstine’s alleged statements and intentions. Plaintiff clearly testified at her deposition that the

 purpose of Phil Derstine’s statements was to reorient the Plaintiff’s focus on her job

 performance, which Pastor Phil Derstine had told her had been suffering. [Pl. Dep. 65:9–67:19,

 70:4–13]. In Plaintiff’s own words, “what [Pastor Phil Derstine] was actually doing was giving

 me a directive to spend my time, energy, and effort in producing television programs because he

 wanted to ramp that up.” [Id. at 70:11–13]. Plaintiff cannot now attempt to contradict her

 previous clear testimony with Pastor Song’s misleading affidavit. See Hughes, 187 F.R.D. at

 687 (“When a party has given clear answers to unambiguous questions which negate the

 existence of any genuine issue of material fact, that party cannot thereafter create such an issue



                                            Page 6 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 7 of 11 PageID 727




 with an affidavit that merely contradicts, without explanation, previously given clear

 testimony”).

         Paragraph 8 – Pastor Song alleges that Phil Derstine utilized Tony Bonner to “monitor

 our compliance.” This is speculation and outside Pastor Song’s personal knowledge. Pastor

 Song also alleges that she “found one video and numerous text communications shared with

 Tony that outlined details of the time I had spent with my friend Christie.” These allegations are

 not admissible for several reasons. First, the alleged unidentified video and text messages are

 hearsay. Second, pursuant to Federal Rule of Civil Procedure 1002, Plaintiff was required to

 provide the video and text communications, themselves to prove their contents—Pastor Song’s

 sweeping and unsubstantiated allegations regarding the substance of these alleged documents are

 inadmissible.4

         Paragraph 9 – Pastor Song purports to summarize the substance of the alleged video and

 one of the alleged text messages referenced in Paragraph 8 without providing originals of these

 documents. Again, this is inadmissible hearsay and violates Rule 1002.

         Paragraphs 10–12 – Pastor Song attempts to summarize an alleged conversation she had

 with Phil and Jannette Derstine. Not only are Jannette Derstine’s alleged statements hearsay, but

 the allegations regarding the conversation attempt to improperly contradict Plaintiff’s

 unequivocal deposition testimony that Pastor Song was terminated for job abandonment. [Pl.

 Dep. 180:7–23] See Hughes, 187 F.R.D. at 687 (“When a party has given clear answers to

 unambiguous questions which negate the existence of any genuine issue of material fact, that

 4
   Additionally, as Plaintiff testified in her deposition, Pastor Ulette Song and her ex-husband, Tony Bonner were
 receiving marital/pastoral counseling from Pastor Phil Derstine and both sent text messages to Pastor Phil Derstine
 about their marriage issues. [Pl. Dep. 161:20–163:11] Thus, Pastor Song’s attempt to characterize these text
 messages as an attempt by Pastor Phil Derstine to “monitor” Pastor Ulette Song and/or the Plaintiff improperly
 contradicts Plaintiff’s clear testimony on the issue. See Hughes, 187 F.R.D. at 687 (“When a party has given clear
 answers to unambiguous questions which negate the existence of any genuine issue of material fact, that party
 cannot thereafter create such an issue with an affidavit that merely contradicts, without explanation, previously
 given clear testimony”).

                                                   Page 7 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 8 of 11 PageID 728




 party cannot thereafter create such an issue with an affidavit that merely contradicts, without

 explanation, previously given clear testimony”).     Finally, the entire alleged conversation is

 completely irrelevant, as the reason for Pastor Song’s termination is not at issue in this case.

 Even if the alleged reason for Pastor Song’s termination were relevant (and it is not), and even

 assuming that the reason was discriminatory (which it was not), Paragraph 14 of Pastor Song’s

 affidavit alleges that Plaintiff “got to keep her job” on November 30, 2018 even though Pastor

 Song was terminated on that day—thus failing to establish that Pastor Song and Plaintiff were

 terminated for the same allegedly discriminatory reason. Indeed, Plaintiff clearly testified that

 Plaintiff and Pastor Song were terminated for “completely different” reasons. [Pl. Dep. 180:7–

 23]

        Paragraph 14 – Pastor Song alleges that Plaintiff told her alleged details about Plaintiff’s

 meeting with Pastor Phil Derstine on November 30, 2018, including that Pastor Phil Derstine had

 made certain statements to Plaintiff about an alleged condition of Plaintiff’s continued

 employment. The Plaintiff’s alleged statements to Pastor Song, including Plaintiff’s alleged

 statements about what Pastor Derstine might or might not have said, are inadmissible hearsay.

        Paragraph 15 – Pastor Song alleges without substantiation that “this condition meant that

 we needed to be careful not to divulge our living arrangements” and that Pastor Song could not

 tell anyone where she lived. This is speculation and outside of her personal knowledge. Pastor

 Song was admittedly not present when Pastor Derstine allegedly discussed Plaintiff’s alleged

 employment “condition” on November 30, 2018 and therefore cannot know what the condition

 “meant” without either speculating or relying on Plaintiff’s hearsay summary of the

 conversation. Pastor Song also alleges in Paragraph 15 without substantiation that she and the

 Plaintiff were “followed” without identifying who allegedly followed them, when they were



                                           Page 8 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 9 of 11 PageID 729




 allegedly followed, whether the individuals allegedly following them were instructed to do so by

 the Defendant, or whether the Defendant was even aware of the alleged following. This all lacks

 any proper foundation, is irrelevant, and is inadmissible.

        Paragraph 16 – Pastor Song alleges that Pastor Derstine texted the Plaintiff to schedule a

 meeting. Again, Pastor Song fails to provide the original alleged text message in violation of

 Rule 1002. She also fails to lay any foundation as to how she learned of the alleged text

 message, making it unclear whether she learned of the message because someone told her about

 it (which would be hearsay).

        Paragraph 17 – Pastor Song alleges that she and the Plaintiff “knew” what the meeting

 “could” be about. This is speculation and outside her personal knowledge. Again, she also fails

 to lay any foundation as to how she knows what the Plaintiff allegedly “knew,” making it unclear

 whether her knowledge is based on what someone told her (which would be hearsay).

        Paragraph 20 – Pastor Song alleges that she does not “believe” that conversations (on

 unidentified occasions) were private in Pastor Phil Derstine’s office. Pastor Song’s “belief”

 about the privacy of unidentified conversations in Pastor Phil Derstine’s office is completely

 irrelevant for the purposes of Defendant’s Counterclaim under the Florida Unlawful Recording

 Act. To the contrary, the only relevant issues for Defendant’s Counterclaim are whether (1)

 Plaintiff recorded oral statements of Pastor Phil Derstine and Jannette Derstine without their

 consent during her termination meeting on January 23, 2019 (at which meeting Pastor Song was

 undisputedly not present), (2) the Derstines had a subjective expectation of privacy when making

 the statements, and (3) the Derstines’ expectation of privacy was one that society is prepared to

 recognize as reasonable (which does not account for Pastor Song’s personal opinions on the

 matter). Fla. Stat. § 934.03(1)(a)–(b); Woliner v. Summers, 796 Fed. Appx. 649, 651 (11th Cir.



                                            Page 9 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 10 of 11 PageID 730




 2019). Similarly, Pastor Song alleges that Pastor Phil Derstine would often on unidentified

 occasions whisper or indicate that something had to be discussed later or elsewhere “if he did not

 want to be heard by others in the office.” Again, these allegations are irrelevant for the purposes

 of Defendant’s Counterclaim as Pastor Song was not present during Plaintiff’s termination

 meeting at issue. [Pl. Dep. 171:8–13] Further, her speculation regarding the reason why Pastor

 Phil Derstine would allegedly, on unidentified occasions, whisper or indicate that something had

 to be discussed later or elsewhere is outside her personal knowledge and inadmissible.

          For the reasons discussed above, the Affidavit of Plaintiff and Affidavit of Ulette Song

 should not be considered on summary judgment.

    IV.      UNLIKE PLAINTIFF’S MOTION, DEFENDANT’S MOTION FOR
             SUMMARY JUDGMENT IS SUPPORTED BY ADMISSIBLE RECORD
             EVIDENCE AND ESTABLISHES THAT SUMMARY JUDGMENT SHOULD
             BE GRANTED TO DEFENDANT.

          In stark contrast to Plaintiff’s completely unsupported Motion for Summary Judgment,

 Defendant’s Motion for Summary Judgment sets forth undisputed material facts supported by

 pinpoint citations to admissible evidence establishing that Defendant is entitled to summary

 judgment as a matter of law. Defendant respectfully requests that the Court deny Plaintiff’s

 Motion for Summary Judgment and grant summary judgment to the Defendant.

 SHUMAKER, LOOP & KENDRICK, LLP                       -and- CURPHEY & BADGER, P.A.

 By: /s/ W. Jan Pietruszka                            By:     /s/ William E. Curphey
 W. JAN PIETRUSZKA, ESQ.                              WILLIAM E. CURPHEY, ESQ.
 Florida Bar No. 0188794                              Florida Bar No. 386741
 jpietruszka@shumaker.com                             billcurphey@gmail.com
 101 East Kennedy Boulevard - Suite 2800              36181 East Lake Road – No. 383
 Tampa, Florida 33602                                 Palm Harbor, Florida 34685
 Phone: 813-229-7600                                  PH: 727-493-3841
 Fax: 813.229.1660                                    Co-counsel for Defendant
 Attorney for Defendant




                                           Page 10 of 11
Case 8:19-cv-02511-MSS-TGW Document 44 Filed 12/16/20 Page 11 of 11 PageID 731




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 16, 2020, I electronically filed the foregoing
 with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
 filing to all parties of record.

                                                    W. Jan Pietruszka
                                                    ATTORNEY




                                         Page 11 of 11
